      Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                   TOPEKA DIVISION

 ANTHONY J. HAMPTON,
                   Plaintiff,
 v.
 BARCLAYS BANK DELAWARE,
 DISCOVER BANK, LOAN DEPOT, LLC,                    Civil Action No. 5:18-cv-04071-DDC-KGS
 MARKETPLACE LOAN GRANTOR TRUST,
 SERIES 2016 LD1, EQUIFAX INC.,
 EQUIFAX INFORMATINO SERVICES, LLC,
 EXPERIAN INFORAMTION SOLUTIONS,
 INC., TRANSUNION, LLC, and DOES 1-10,
                   Defendants.

                DEFENDANT TRANS UNION LLC’S ANSWER AND
            DEFENSES TO PLAINTIFF’S SECOND AMENDED COMPLAINT

        COMES NOW, Trans Union LLC (“Trans Union”), the Defendant herein, by and through

its attorneys, Baker, Sterchi, Cowden & Rice LLC, and files its Answer and Defenses to Plaintiff’s

Second Amended Complaint (“Complaint”) filed by Anthony J. Hampton (“Plaintiff”). The

paragraph numbers below correspond to the paragraph numbers contained in the Plaintiff’s

Complaint to the extent possible.

                                I.   PRELIMINARY STATEMENT

       1.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 1 of the Complaint, and therefore, denies same.

       2.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 2 of the Complaint, and therefore, denies same.

       3.      Trans Union admits that Plaintiff accurately summarized a portion of the FCRA.

Trans Union denies the remaining allegations contained in paragraph 3 of the Complaint.

       4.      Trans Union denies the allegations contained in paragraph 4 of the Complaint.

                                                                                                 1
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 2 of 14




                               II.    JURISDICTION AND VENUE

       5.        Trans Union admits that pursuant to 15 U.S.C. § 1681p, jurisdiction is proper in

Federal Court.

       6.        Trans Union admits, solely based on the allegations contained in Plaintiff’s

Complaint, that venue is appropriate in the District of Kansas.

       7.        Trans Union admits that Plaintiff has asserted claims against Defendants for actual,

statutory and punitive damages, and is seeking attorney’s fees and costs.

                                          III.   PARTIES

       8.        Trans Union admits that Plaintiff is a natural person. Trans Union is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 8 of the Complaint, and therefore, denies same.

       9.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 9 of the Complaint, and therefore, denies same.

      10.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 10 of the Complaint, and therefore, denies same.

      11.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 11 of the Complaint, and therefore, denies same.

      12.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 12 of the Complaint, and therefore, denies same.

      13.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 13 of the Complaint, and therefore, denies same.

      14.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 14 of the Complaint, and therefore, denies same.


                                                                                                   2
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 3 of 14




      15.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 15 of the Complaint, and therefore, denies same.

      16.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 16 of the Complaint, and therefore, denies same.

      17.      Trans Union admits that it is a limited liability company organized under the laws

of the State of Delaware with its principal place of business located in Chicago, Illinois. Trans

Union admits that it is a "consumer reporting agency" as defined by the Fair Credit Reporting Act,

15 U.S.C. § 1681a(f). Trans Union also admits that it assembles consumer credit information for

the purpose of furnishing consumer reports to third parties.

      18.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 18 of the Complaint, and therefore, denies same.

                              IV.    FACTUAL ALLEGATIONS

      19.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 19 of the Complaint, or the authenticity of

Exhibit A, and therefore, denies same.

      20.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 20 of the Complaint, or the authenticity of

Exhibit B, and therefore, denies same.

      21.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 21 of the Complaint, and therefore, denies same.

      22.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 22 of the Complaint, and therefore, denies same.




                                                                                                  3
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 4 of 14




      23.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 23 of the Complaint, or the authenticity of

Exhibit C, and therefore, denies same.

      24.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 24 of the Complaint, or the authenticity of

Exhibit D, and therefore, denies same.

      25.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 25 of the Complaint, or the authenticity of

Exhibit E, and therefore, denies same.

      26.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 26 of the Complaint, or the authenticity of

Exhibit F, and therefore, denies same.

      27.      Trans Union admits that on March 28, 2018, and March 30, 2018, it received

correspondence from Plaintiff dated March 20, 2018, regarding Barclays account #...6198,

Discover account #...0733, and LoanDepot account #...9589. Trans Union denies that Exhibit G

is a true and correct copy of Plaintiff’s correspondence to Trans Union.

      28.      Trans Union admits the allegations contained in paragraph 28 of the Complaint.

      29.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 29 of the Complaint, and therefore, denies same.

      30.      Trans Union admits that on March 28, 2018, and March 30, 2018, it received

correspondence from Plaintiff, dated March 20, 2018, regarding Barclays account #...6198,

Discover account #...0733, and LoanDepot account #...9589. Trans Union denies reporting

inaccurate information on Plaintiff’s Trans Union credit file.


                                                                                                  4
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 5 of 14




      31.      Trans Union denies the allegations contained in paragraph 31 of the Complaint.

      32.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 32 of the Complaint, and therefore, denies same.

      33.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 33 of the Complaint, and therefore, denies same.

      34.      Trans Union admits that on June 6, 2018, it deleted Discover account #...0733.

                                  V.     CAUSES OF ACTION

                                     CAUSE I
                           VIOLATIONS OF THE TELEPHONE
                          COMMUNICATIONS ACT 47 U.S.C. §277
                               AS TO DEFENDANT LD

      35.      Trans Union restates and incorporates its responses to paragraphs 1 through 34

above as though fully stated herein.

      36.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 36 of the Complaint, and therefore, denies same.

      37.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 37 of the Complaint, and therefore, denies same.

      38.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 38 of the Complaint, and therefore, denies same.

      39.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 39 of the Complaint, and therefore, denies same.

      40.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 40 of the Complaint, and therefore, denies same.

      41.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 41 of the Complaint, and therefore, denies same.

                                                                                                  5
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 6 of 14




        Trans Union is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in the prayer paragraph for Cause I of the Complaint, and therefore,

denies same.

                                      CAUSE II
                           VIOLATIONS OF THE TELEPHONE
                          COMMUNICATIONS ACT 47 U.S.C. §277
                              AS TO DEFENDANT MPLGT

      42.      Trans Union restates and incorporates its responses to paragraphs 1 through 41

above as though fully stated herein.

      43.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 43 of the Complaint, and therefore, denies same.

      44.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 44 of the Complaint, and therefore, denies same.

      45.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 45 of the Complaint, and therefore, denies same.

      46.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 46 of the Complaint, and therefore, denies same.

      47.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 47 of the Complaint, and therefore, denies same.

      48.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 48 of the Complaint, and therefore, denies same.

        Trans Union is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in the prayer paragraph for Cause II of the Complaint, and therefore,

denies same.




                                                                                                  6
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 7 of 14




                                CAUSE III
        VIOLATIONS OF THE FAIR CREDIT REPORTING ACT 15 U.S.C. §1681
              AS TO DEFENDANTS BARCLAYS, DISCOVER and LD

      49.      Trans Union restates and incorporates its responses to paragraphs 1 through 48

above as though fully stated herein.

      50.      Trans Union admits that Plaintiff accurately summarized a portion of the FCRA.

Trans Union is without knowledge or information sufficient to form a belief as to the remaining

allegations contained in paragraph 50 of the Complaint, and therefore, denies same.

      51.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 51 of the Complaint, and therefore, denies same.

      52.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 52 of the Complaint, and therefore, denies same.

      53.      Trans Union admits that Plaintiff accurately summarized a portion of the FCRA.

      54.      To the extent the allegations contained in paragraph 54 of the Complaint are

directed at Trans Union, Trans Union denies reporting inaccurate information on Plaintiff’s Trans

Union credit file. Trans Union is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in paragraph 54 of the Complaint, and therefore,

denies same.

      55.      Trans Union admits Plaintiff accurately summarized a portion of the FCRA. Trans

Union is without knowledge or information sufficient to form a belief as to the remaining

allegations contained in paragraph 56 of the Complaint, and therefore, denies same.

      56.      Trans Union admits that Plaintiff accurately summarized a portion of the FCRA.

      57.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 57 of the Complaint, and therefore, denies same.


                                                                                                  7
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 8 of 14




      58.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 58 of the Complaint, and therefore, denies same.

      59.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 59 of the Complaint, and therefore, denies same.

                              CAUSE IV
    VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA), 15 U.S.C. §1681e(b)
            AS TO DEFENDANTS EQUIFAX, EXPERIAN and TRANS

      60.      Trans Union restates and incorporates its responses to paragraphs 1 through 59

above as though fully stated herein.

      61.      Trans Union denies the allegations contained in paragraph 61 of the Complaint.

      62.      Trans Union denies the allegations contained in paragraph 62 of the Complaint.

      63.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 63 of the Complaint, and therefore, denies same.

      64.      Trans Union denies the allegations contained in paragraph 64 of the Complaint.

      65.      Trans Union admits that Plaintiff accurately summarized a portion of the FCRA.

Trans Union is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 65 of the Complaint, and therefore, denies same.

      66.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 66 of the Complaint, and therefore, denies same.

      67.      Trans Union denies reporting inaccurate information on Plaintiff’s Trans Union

credit file.

      68.      Trans Union admits it complied with the provisions of the FCRA at all relevant

times. Trans Union denies the remaining allegations contained in paragraph 68 of the Complaint.

      69.      Trans Union denies the allegations contained in paragraph 69 of the Complaint.


                                                                                                  8
4002762.1
4002762.1
     Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 9 of 14




                                            CAUSE V

     VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA), 15 U.S.C. §1681i(a)
            AS TO DEFENDANTS EQUIFAX, EXPERIAN and TRANS

      70.      Trans Union restates and incorporates its responses to paragraphs 1 through 69

above as though fully stated herein.

      71.      Trans Union admits that on March 28, 2018, March 30, 2018, April 25, 2018, May

3, 2018, and May 9, 2018, it received correspondence from Plaintiff regarding Barclays account

#...6198, Discover account #...0733, and LoanDepot account #...9589. Trans Union denies

reporting inaccurate information on Plaintiff’s Trans Union credit file.

      72.      Trans Union denies the allegations contained in paragraph 72 of the Complaint.

      73.      Trans Union admits the allegations contained in paragraph 73 of the Complaint.

      74.      Trans Union admits that on March 28, 2018, March 30, 2018, April 25, 2018, May

3, 2018, and May 9, 2018, it received correspondence from Plaintiff regarding Barclays account

#...6198, Discover account #...0733, and LoanDepot account #...9589. Trans Union denies

reporting inaccurate information on Plaintiff’s Trans Union credit file. Trans Union denies the

remaining allegations contained in paragraph 74 of the Complaint.

      75.      Trans Union admits that Plaintiff accurately summarized a portion of the FCRA.

Trans Union is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 75 of the Complaint, and therefore, denies same.

      76.      Trans Union denies the allegations contained in paragraph 76 of the Complaint.

      77.      Trans Union admits the allegations contained in paragraph 77 of the Complaint.

      78.      Trans Union denies the allegations contained in paragraph 78 of the Complaint.

      79.      Trans Union admits that on March 28, 2018, March 30, 2018, April 25, 2018, May

3, 2018, and May 9, 2018, it received correspondence from Plaintiff regarding Barclays account

                                                                                                9
4002762.1
4002762.1
    Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 10 of 14




#...6198, Discover account #...0733, and LoanDepot account #...9589. Trans Union denies

reporting inaccurate information on Plaintiff’s Trans Union credit file. Trans Union denies the

remaining allegations contained in paragraph 79 of the Complaint.

      80.      Trans Union denies the allegations contained in paragraph 80 of the Complaint.

      81.      Trans Union denies the allegations contained in paragraph 81 of the Complaint.

      82.      Trans Union denies the allegations contained in paragraph 82 of the Complaint.

      83.      Trans Union denies the allegations contained in paragraph 83 of the Complaint.

                                           CAUSE VI

               VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA),
                               15 U.S.C. §1681i(c)
                    AS TO DEFENDANTS EXPERIAN and TRANS

      84.      Trans Union restates and incorporates its responses to paragraphs 1 through 83

above as though fully stated herein.

      85.      Trans Union denies the allegations contained in paragraph 85 of the Complaint.

      86.      Trans Union denies the allegations contained in paragraph 86 of the Complaint.

      87.      Trans Union denies the allegations contained in paragraph 87 of the Complaint.

                                 CAUSE VII
            VIOLATION OF FAIR CREDIT REPORTING ACT (FDCPA), [sic]
                               15 U.S.C. §1692c
                      AS TO DEFENDANTS LD & MPLGT

      88.      Trans Union restates and incorporates its responses to paragraphs 1 through 87

above as though fully stated herein.

      89.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 89 of the Complaint, and therefore, denies same.

      90.      Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 90 of the Complaint, and therefore, denies same.

                                                                                                 10
4002762.1
4002762.1
    Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 11 of 14




                                     VI.    RELIEF SOUGHT

      91.      Trans Union denies the relief sought in paragraph 91 of the Complaint.

                              VII.     PRAYER FOR DAMAGES

        Trans Union denies the allegations and relief sought in the prayer for damages paragraph

of the Complaint, including all subparts.

                                 DEMAND FOR JURY TRIAL

        Trans Union admits that Plaintiff demands a trial by jury.

                                            DEFENSES

      92.      At all relevant times, Trans Union maintained and followed reasonable procedures

to avoid violations of the FCRA and assure maximum possible accuracy of the information

concerning Plaintiff in preparing consumer reports related to Plaintiff.

      93.      Trans Union alleges that any alleged damages to Plaintiff, which Trans Union

continues to deny, are the result of the acts or omissions of Plaintiff or others, over whom Trans

Union has no control and for whom Trans Union has no responsibility.

      94.      Trans Union, in compliance with the FCRA, reasonably and completely

reinvestigated and verified, updated, or removed all information disputed by Plaintiff.

      95.      Trans Union at all times acted in compliance with the FCRA.

      96.      Plaintiff’s claims for exemplary or punitive damages and the FCRA damage model

violate the Due Process Clause of the Fourteenth Amendment and the laws of the State of Kansas.

      97.      Plaintiff fails to state a claim upon which relief can be granted.

        WHEREFORE, PREMISES CONSIDERED, Defendant Trans Union LLC, respectfully

requests that this Honorable Court deny the relief requested in Plaintiff’s Complaint, dismiss the

action in its entirety, grant Trans Union its costs of suit and expenses incurred herein, including

reasonable attorneys’ fees, and for such other and further relief as the court deems just.
                                                                                                11
4002762.1
4002762.1
    Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 12 of 14




                                   Respectfully submitted,

                                   /s/Bryan E. Mouber
                                   BRYAN E. MOUBER #19710
                                   mouber@bscr-law.com
                                   JAMES S. KREAMER #14374
                                   kreamer@bscr-law.com
                                   BAKER, STERCHI, COWDEN & RICE LLC
                                   51 Corporate Woods
                                   9393 W 110th St, Suite 500
                                   Overland Park, KS 66210
                                   (913) 451-6752
                                   (816) 472-0288 Fax
                                   Counsel for Trans Union LLC




                                                                           12
4002762.1
4002762.1
    Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 13 of 14




                                  CERTIFICATE OF SERVICE
        I hereby certify that on the 3rd day of October 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

 Guillermo Gabriel Zorogastua                     Kirsten A. Byrd
 gzorogastua@polsinelli.com                       kirsten.byrd@huschblackwell.com
 Phillip J.R. Zeeck                               Husch Blackwell LLP
 pzeeck@polsinelli.com                            4801 Main Street, Suite 1000
 Polsinelli PC                                    Kansas City, MO 64112
 900 W. 48th St, Suite 900                        (816) 983-8000 ext. 8384
 Kansas City, MO 64112                            (816) 983-8080 Fax
 (816) 374-0537                                   Counsel for Discover Bank
 (816) 817-0294 Fax                               Michael C. Barnhill
 Counsel for Equifax, Inc. and Equifax            mcbarnhill@michaelbest.com
 Information Services, LLC                        Michael Best & Friedrich, LLP
 Joshua C. Dickinson                              2750 Cottonwood Parkway, Suite 560
 jdickinson@spencerfane.com                       Cottonwood Heights, UT 84121
 Spencer Fanf LLP                                 (801) 833-0500
 13520 California Street, Suite 290               (801) 931-2500 Fax
 Omaha, NE 68154                                  and
 (402) 965-8600                                   Michael J. Norton
 (402) 964-8601 Fax                               mnorton@foulston.com
 and                                              Foulston Siefkin LLP
 Kersten L. Holzhueter                            1551 N. Waterfront Parkway, Suite 100
 kholzhueter@spencerfane.com                      Wichita, KS 67206-4466
 Spencer Fane LLP                                 (316) 291-9742
 1000 Walnut Street, Suite 1400                   (866) 346-2031 Fax
 Kansas City, MO 64106                            Counsel for Marketplace Loan Grantor Trust
 (816) 292-8302
                                                  Andrea S. McMurtry
 (816) 474-3216 Fax
                                                  amcmurtry@hab-law.com
 Counsel for LoanDepot.com, LLC
                                                  Danne W. Webb




                                                                                                    13
4002762.1
4002762.1
    Case 5:18-cv-04071-DDC-ADM Document 143 Filed 10/03/19 Page 14 of 14




 Benjamin Scott Tschudy                       dwebb@hab-law.com
 bstschudy@martinpringle.com                  Horn, Aylward & Bandy LLC
 Kate Bohon McKinney                          2600 Grand Boulevard, Suite 1100
 kbmckinney@martinpringle.com                 Kansas City, MO 64108
 Martin Pringle Oliver Wallace & Bauer, LLP   (816) 595-7714
 9401 Indian Creek Parkway, Building 40,      (816) 421-0899 Fax
 Suite 1150                                   and
 Overland Park, KS 66210                      Jeffrey R. Zohn
 (913) 491-5500                               jzohn@jonesday.com
 (913) 491-3341 Fax                           Jones Day
 and                                          77 W. Wacker Drive, Suite 3500
 Christopher R. Murphy                        Chicago, IL 60601
 crmurphy@reedsmith.com                       (312) 269-4361
 Reed Smith, LLP                              (312) 782-8585 Fax
 10 South Wacker Drive, 40th Floor            Counsel for Experian Information Solutions,
 Chicago, IL 60606                            Inc.
 (312) 207-6548
 (312) 207-6400 Fax
 Counsel for Barclays Bank Delaware
        AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non-CM/ECF Participants in the manner indicated:

 Anthony J. Hampton
 6104 SW 26th Street, Apt. A
 Topeka, KS 66614
 Pro Se Plaintiff




                                          /s/Bryan E. Mouber
                                          BRYAN E. MOUBER




                                                                                            14
4002762.1
4002762.1
